EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
A Notice of Allowance was mailed May 28, 2021.
Examiner received a Printer Rush on June 2, 2021 stating that the title “is too non-descriptive or obviously ambiguous”. This Examiner’s Amendment amends the title to a more descriptive title for the allowed claims. Note MPEP 606.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Jennifer Lacroix authorized the Examiner’s Amendment in a telephone conversation with Examiner on June 8, 2021.




The application is amended as follows:

In the title: change the title from “Material” to --Clamp having a core layer of rigid polyurethane--.

Allowable Subject Matter
Claims 3-10, 12-14, 16, 17, 19, 20, 22-24 and 27-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 13, the prior art of record fails to teach or suggest a clamp having structural and compositional characteristics that correspond to all claimed structural and compositional limitations, including a clamp for mounting around a tubular member comprising a core layer of a rigid polyurethane and the first and second tensile reinforcement members as claimed in the recited structural relationship with the core layer.

In regard to independent claim 27, the prior art of record fails to teach or suggest a method of forming components of a clamp for mounting around a tubular member including each of the claimed steps, where the thus formed clamp has structural and compositional characteristics that correspond to all claimed structural and compositional limitations, including  multiple polyurethane segments of a cured rigid polyurethane material and the first and second tensile reinforcement members as claimed in the recited structural relationship with each of the multiple polyurethane segments.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782